IN THE SUPREME COURT OF THE STATE OF DELAWARE

  WALTER STOKES,                         §
                                         §
        Defendant Below,                 §   No. 235, 2021
        Appellant,                       §
                                         §
        v.                               §   Court Below–Superior Court
                                         §   of the State of Delaware
  STATE OF DELAWARE,                     §
                                         §   Cr. ID No. 76000001D1 (N)
        Plaintiff Below,                 §
        Appellee.                        §

                            Submitted: August 23, 2021
                             Decided: October 7, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we find it evident that the judgment below should

be affirmed on the basis of and for the reasons assigned in the Superior Court’s July

12, 2021 order denying the appellant’s motion for correction of an illegal sentence.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice